 Case: 1:16-cv-08637 Document #: 4407 Filed: 03/02/21 Page 1 of 3 PageID #:293514




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                          Civil Action No. 1:16-cv-08637
 LITIGATION
                                                      Judge Thomas M. Durkin
 This Document Relates to:                            Magistrate Judge Jeffrey T. Gilbert

 Barbeque Integrated, Inc. v. Tyson Foods, Inc. et    Jury Trial Demanded
 al., Case No. 1:20-cv-03454


                                   AMENDED COMPLAINT
       1.      Plaintiff Barbeque Integrated, Inc. d/b/a Smokey Bones Bar & Fire Grill

(“Smokey Bones”), hereby amends its Complaint (ECF 1) in Case No. 1:20-cv-03454, and its

claims and allegations in the Direct Action Plaintiffs’ Amended Consolidated Complaint and

Demand for Jury Trial, filed in In re Broiler Antitrust Litigation, Case No. 1:16-cv-08637 (ECF

4243) (“DAP Amended Consolidated Complaint”), to name the following Defendants: Utrecht-

America Holdings, Inc. and its subsidiaries, Rabo AgriFinance LLC, Rabobank USA Financial

Corporation, and Utrecht-America Finance Co. (collectively “Rabobank”); and Keystone Foods

LLC and its wholly owned subsidiaries and affiliated entities Keystone Foods Corporation,

Equity Group Eufaula Division, LLC, Equity Group Kentucky Division LLC, and Equity Group

Georgia Division LLC (collectively “Keystone”).

        2.     Smokey Bones incorporates by reference the factual allegations and reservations

of rights contained in the DAP Amended Consolidated Complaint, amending its row in Section

II’s Chart of Direct-Action Plaintiff Cases as follows:




                                                 1
 Case: 1:16-cv-08637 Document #: 4407 Filed: 03/02/21 Page 2 of 3 PageID #:293515




                        Operative
                        Complaint
                                        Named Defendants         Named-Co-
                       (Reference is
    Plaintiff Name                       (Not Previously        Conspirators (if       Causes of Action
                         to Sealed
                                           Dismissed)               any)
                        Version, if
                        applicable)
    Barbeque           ECF 3656-1      Agri Stats; Amick;     Allen Harim;         Count I (Sherman Act
    Integrated, Inc.                   Case; Claxton;         Defendant Family     Claim for all
    (d/b/a/ Smokey                     Fieldale; Foster       Co-Conspirators      Anticompetitive Conduct)
    Bones, Inc.)                       Farms; George’s;
                                       Harrison; House of
                                       Raeford; Koch; Mar-
                                       Jac; Mountaire; O.K.
                                       Foods; Peco; Perdue;
                                       Pilgrim’s Pride;
                                       Sanderson; Simmons;
                                       Tyson; Wayne;
                                       Rabobank; Keystone




                                       PRAYER FOR RELIEF

WHEREFORE, Smokey Bones respectfully requests that the Court:

        A.       Enter joint and several judgments against Defendants in favor of Smokey Bones;

        B.       Award Smokey Bones damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Smokey Bones against Defendants in an amount to be trebled as provided by law;

        C.       Award Smokey Bones post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

        D.       Award Smokey Bones’ attorneys’ fees, litigation expenses, and costs, as provided

by law; and

        E.       Grant Smokey Bones such other and further relief that the Court may deem just

and proper.

                                           JURY DEMAND



                                                     2
 Case: 1:16-cv-08637 Document #: 4407 Filed: 03/02/21 Page 3 of 3 PageID #:293516




        Pursuant to Federal Rule of Civil Procedure 38(b), Smokey Bones demands a trial by jury

on all issues so triable.

Dated: March 2, 2021                               Respectfully submitted,

                                                   BARBEQUE INTEGRATED, INC.

                                                   By: /s/    Lori P. Lustrin
                                                   Robert W. Turken (pro hac vice)
                                                   Lori P. Lustrin (pro hac vice)
                                                   Scott N. Wagner (pro hac vice)
                                                   BILZIN SUMBERG BAENA PRICE &
                                                   AXELROD LLP
                                                   1450 Brickell Ave., Suite 2300
                                                   Miami, Florida 33131-3456
                                                   Telephone: 305-374-7580
                                                   Facsimile: 305-374-7593
                                                   rturken@bilzin.com
                                                   llustrin@bilzin.com
                                                   swagner@bilzin.com

                                                   Andrew P. Bleiman
                                                   MARKS & KLEIN, LLP
                                                   1363 Shermer Road, Suite 318
                                                   Northbrook, Illinois 60062
                                                   Telephone: 312-206-5162
                                                   Facsimile: 312-420-5568
                                                   andrew@marksklein.com




                                               3
